DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/16/2022 has been entered.  Claims 1-20 are presented for examination.  
Claim Rejections – 35 USC § 112(a)
The following is a quotation of the paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to recite: “a camera to capture image data including video comprising a sequence of video frames; … cause an entire video frame of the video frames to be provided as a still image, the still image including a view of (i) a first object in the video … the camera is further configured to continue to capture second video while the display is providing the view of the still image.”  
Examiner has been unable to find support in the specification for the above amended limitations.  More specifically, Examiner cannot find support for the idea that an entire video frame from the captured video frames is provided as a still image, which is displayed to the user.  Examiner has conducted a word search for the term, “frame,” in the specification and was unable to find any use of the term that supports the above limitations.  Applicant notes that the amendments are supported by [0029, 0039, 0044, 0045] of the application.  However, many of the recited paragraphs do not appear to describe the above feature.  The most relevant figure and paragraph may be Fig. 4, [0055].  Fig. 4, [0055] of the specification describe an embodiment in which a user can select an object displayed to the user.  [0055] of the specification notes that the gesture “may cause a still image that includes the selected object to be displayed to the user.”  The user can then manipulate the still image.  However, neither the above paragraph nor the figure suggest that the still image includes the entire video frame.  A review of Fig. 4 seems to imply that the still image is not the entire video frame or screen, but rather is limited to a small region that includes the selected object e.g., a selected car in Fig. 4.  This interpretation is further supported by [0036] of the specification, which notes how selecting an object may cause a cropped or framed image of the object to be displayed i.e., a still image that is cropped from the overall display, rather than including the entire video frame or display.  More generally, the specification also does not appear to describe generating a still image from a video frame e.g., as opposed to generating the still image in another way that does not involve video frames.   
Claims 8 and 15 correspond to claim 1 and are rejected for the same reasons.
Claims 2-7, 9-14 and 16-20 are rejected in view of their dependency on claims 1, 8 and 15.

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 8 and 15.

 	Examiner previously rejected claims 1-20 under 35 U.S.C. 112(a).  More specifically, Examiner asserted that the specification does not disclose the claim feature, “a camera to capture image data including video comprising a sequence of video frames; … cause an entire video frame of the video frames to be provided as a still image … the camera is further configured to continue to capture second video while the display is providing the view of the still image.”    
 	In the reply, Applicant argues that the specification does disclose the above feature i.e., in particular, the providing and display of an entire video frame as a still image.  To this end, on pages 8-9 of the reply, Applicant points to the following paragraphs as providing support forth above feature: 
• The specification introduces a camera as part of the system and it is explained that a camera
can capture video (which is known to be comprised of a series of video frames).
• Paragraph [0029] explains that the output module is operable to provide a view of an image
captured by the camera
• Paragraph [0039] explains that a user can stop camera recording or a live feed with a gesture
• Paragraph [0044] explains that the recognition coordination module can provide data
indicating what image data to transmit to the wearable display
• Paragraph [0045] explains that the image rendering module can create image data to be
presented on the display in which the image data is based on parameters that define "an
image or a portion of an image"
• Paragraph [0055] explains that a gesture can cause a still image that includes the selected object to be presented on the display using the camera.

 	However, it should be noted that none of the above citations disclose providing and displaying an entire video frame as a still image, as indicated by Applicant’s summaries of the above paragraphs.  Additionally, a search in the text of the specification for the term, “frame” reveals only two paragraphs in which an image frame is mentioned i.e., paragraphs. [0072, 0073].  These paragraphs do not teach or suggest that such a frame can be presented as a still image.  Rather, they merely state that a gesture can be captured in an image frame (para [0072], or that there may objects e.g., strangers or a person, in an image frame (para. [0073]).  
 	Examiner further notes that the specification only rarely mentions presenting a still image.  The primary support for such a feature is presented in para. [0055], which notes that “the recognized gesture may cause a still image that includes the selected image to be displayed to the user.”  Para. [0056] further notes that while the still image is presented, the device may continue to capture image data e.g., to display and recognize finger gestures.  The paragraph does not state that the still image would encompass an entire video frame.  Nevertheless, Applicant appears to suggest that the above description would reasonably lead a person of ordinary skill in the relevant art to contemplate presenting an entire video frame as a still image to a user.
 	Examiner respectfully disagrees with this view.  By way of context, the claimed invention and the specification relates to augmented reality technology.  (For example, see [0003, 0051, 0068, 0069] of the specification).  As noted in the Background (para. [0003] of the specification), augmented reality “includes a presentation of a real world image or image stream that is augmented e.g., modified, altered or amended, with a sensory output.”  That is, as is well known by persons of ordinary skill in the art, augmented reality typically maintains a view of the real world i.e., live video, and augments it with additional virtual features or annotations.  
 	The claims and specification describe such an augmented reality technology.  An example is illustrated in Fig. 7A, which corresponds to the claimed invention and indicates a view of a user of a landscape, including trees, a background and a fire hydrant, using an augmented reality device.  That is, the device is capturing the scene using a camera, and the scene is then presented to the user on a display at the device with augmentations e.g., see Fig. 7A, claim 1 and [0020, 0021, 0028] of the specification.  The user can select an object i.e., the fire hydrant, with a gesture.  The camera on the AR device captures this gesture and augments e.g., resizes, the selected object, as presented in the display.  Based on a review of paras. [0021, 0022, 0028, 0036, 0055, 0062] of the specification, the above approach is implemented as follows: the user’s AR device is acquiring image data i.e., a video feed including the entire landscape, including the background and fire hydrant e.g., see [0021].  The gesture isolates the fire hydrant, possibly as a still image e.g., see [0022, 0028, 0036, 0055].  The gesture further can augments e.g., alter the size of, the selected object/fire hydrant e.g., see [0062].  
 	Applicant appears to suggest that the above embodiment contemplates providing an entire video frame as a still image.  Examiner respectfully submits that a person of ordinary skill in the art would not understand the specification as teaching or suggesting such a feature.  Using the above example, if a device is capturing video of an entire scene, then the entire scene (e.g, the entire view of the device display, as seen in Fig. 7A) is captured in each of multiple frames.  If a single frame were then “frozen” and presented as a still image, this would prevent the user from viewing the outside world through the AR device i.e., a user using a head mounted AR display, as suggested in [0050] of the specification, would be largely blind, since the frozen frame takes up the entire view of the AR device, and the device would no longer be providing an augmented reality view.  (For example, in the context of Fig. 7B, this would mean that that the entire scene, including the trees, background stop sign, road and everything else around the selected object, is “frozen” or presented as a still image).  But as noted in the Background, a main purpose of augmented reality is to augment, not eliminate the viewing of, the outside world and surrounding scenery.  (This is in contrast to virtual reality, which involves entirely replacing the user’s view with an artificial one that departs from reality).    
 	Rather, Examiner submits that a more reasonable interpretation of the specification and the embodiment of Fig. 7A is that the device continues to capture and present live video frames of the user’s surroundings and does not “freeze” and present a still image made up of an entire video frame.  Rather, as described in [0022] of the specification, a user gesture isolates a selected object e.g., the fire hydrant in Fig. 7A, and presents it alone as a still image.  This still image can then be augmented, as seen in Figs. 7A-7B.  In the meantime, the device continues to present a “live” video view around the still image.  This approach also preserves the augmented reality nature of the user view i.e., the user can still view in real time a video feed of the background, scenery and immediate surroundings.  This approach additionally avoids some obvious problems e.g., in the case of a wearable, head-mounted AR display as described in [0050] of the specification, the freezing of the video such that a single frame is displayed would effectively blind the user and prevent the user from continuing to see the outside world.  The above interpretation is also well supported by and in accordance with the specification e.g., see paras. [0021, 0022, 0028, 0036, 0055, 0062], which describe capturing video/image data, isolating an object with a gesture, and cropping out and augmenting that object.  
 	It should be further noted that the above approach is well known in the field of the augmented reality.  For example, cited prior art reference Fein similarly describes an AR device that captures live video of a user’s surroundings; a user of the device then selects an object e.g., a walking person, which causes only an image of the walking person to be frozen i.e., presented as a still image; in the meantime, real time video continues to be captured and presented around the isolated, selected object e.g., see Fein Figs. 20-21, [0104, 0117-0125].  That is, Fein indicates that it is practical and known in augmented reality not to freeze an entire scene or video frame, but rather to freeze only a selected object in the video i.e., present it as a still image.  Cited prior reference WSJ presents a similar implementation, as shown in popular media e.g., see WSJ (YouTube video by Wall Street Journal, “Will Augmented Reality Devices Give You ‘Terminator Vision,” published May 21, 2012, downloaded from https://www.youtube.com/watch?v=ArqArqEo6pY.)  That is, in WSJ, an augmented reality view presents a live image or video feed of a user’s surroundings; when a user wishes to focus on a particular person or object, a small region around the person or object in the live video is frozen and presented as a still frame; however, the AR view is maintained in that live video of the surroundings continues to be displayed around the still image.  Such AR implementations allow a user to manipulate a selected object by converting only a small portion of a frame/scene into a still image, thus enabling a user to maintain real-time awareness of the surrounding area.  The specification of the present application similarly teaches capturing video of a user’s surroundings and presenting a selected object as a still image.  Given that the specification does not explicitly describe performing this operation by freezing an entire video frame, in the view of the Examiner, there is no reason to believe that the specification contemplates such a feature.  Put another way, it is unclear why the claimed invention cannot be understood as being implemented using a technique similar to the one in Fein and WSJ, given that the implementations in Fein and WSJ strongly correspond to and are in accordance with the embodiments described in the specification e.g., Figs. 7A-7B and para. [0055], and given that the specification of the application does not clearly teach or suggest using the claimed technique i.e., one involving presenting an entire video frame as a still image.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Cote (US 9,881,419) cited in conclusion teaches an augmented reality view and interface captured by a camera that can be updated using user interaction e.g., see Cote Abstract.     
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143